Wihslow, J.
The findings of fact in the present case are fully sustained by competent evidence and we do not deem it necessary nor profitable to consider the evidence in detail.
It appears that the testatrix, in 1888, owned several hundred acres of farming land, incumbered by mortgages amounting in the aggregate to $5,700; that in that year she quit-claimed 120 acres of the farm to the claimant, her son, reserving a life estate therein; that there were six children in all, and the testatrix afterwards divided her remaining lands among the other five children, and executed deeds to them of their respective parcels, in which the children assumed and agreed to pay their proportionate shares of the incumbrances, leaving $1,800 of the same which was not assumed; that this sum was the share of the claimant, and that in August, 1894, the claimant assumed to pay this amount, and gave his own note for it, secured by a mortgage on the land deeded to him, by the testatrix, and the original mortgage was at the same time discharged. This assumption of the $1,800 indebtedness was made in pursuance of an oral agreement made some months before the last-named date, by which testatrix agreed that if the claimant would assume that amount, and thus procure the release of the testatrix therefrom, she would pay interest on that sum to the claimant during her life. She died on the 14th day of May, 1898, leaving interést unpaid since August 15, 1897, amounting to $81.
*638It is said that tbis promise of tbe testatrix was void because not supported by a consideration, and because it was within the statute of frauds. Neither objection has any ground to stand upon. The assumption by the claimant of a debt for which he was not before liable, and the procurement thereby of the release of the testatrix from liability, is entirely sufficient as a consideration for the promise of the testatrix to pay him interest on the sum during her life. The agreement was not an agreement conveying or relating to land or any interest therein, nor was it an agreement which by its terms was not to be performed within one year; hence the statute of frauds has not been contravened.
It is claimed that costs should not have been taxed against the appellant because she is one of the executors of her mother’s will, and under see. 2932, Stats. 1898, costs can only be taxed against the executor personally in case of mismanagement or bad faith. It is true that appellant is one of the executors of the estate, but it appears that the appeal from the judgment of the county court was tapen by her in her capacity as legatee, her co-executor refusing to join in an appeal in his official capacity. Hence the appellant appealed alone, under the provisions of sec. 4039, Stats. 1898, as a legatee, and not as executor, and sec. 2932, supra,, has no application either in circuit court or in this court.
No other questions raised are of sufficient importance to require attention.
By the Court. — Judgment affirmed.